Lesinski, C. J.
Defendant appeals from a misdemeanor conviction for refusing to submit to a truck weighing, MCLA § 257.724(f) (Stat Ann 1965 Cum Supp § 9.2424[f]).
Two truck weighing inspectors for the Wayne County Road Commission were travelling in a tan colored, marked road commission car on Lilley Road in western Wayne County, on June 5, 1967. They observed a dump truck approaching from the opposite direction with a load which, it appeared to the officers, might exceed the posted load limits for that road. They turned on their red dome flasher and flashed their headlights as defendant’s truck approached. However, neither officer stated affirmatively at trial that defendant gave indication he saw their signals or that he knew they were signaling him to stop. The truck continued several hundred yards down the road and turned into a private dumping site for a concrete batch plant. By the *501time the officers turned their car around and followed, the truck was parked on the private property and they pulled in beside it.
Officer Ericson testified that “I asked him if he understood the red light and didn’t he see me flash my headlights. The defendant replied: ‘Do you know how many times a day people flash their lights at me’?” The officers then asked how much material was on the truck and said that they wanted to weigh it. As they began preparing their portable scales, defendant got in the truck, backed it up and dumped the load, whereupon he was given a ticket which led to his conviction for violation of MOLA § 257.724(f), supra.
Defendant was first tried in justice court for the city of Wayne. Upon conviction, he appealed to circuit court where a trial de novo again resulted in conviction. On appeal to this Court, defendant contends that the circuit judge erred as a matter, of. law in finding that defendant violated MCLA § 257.724(f) on the facts of this case.
The ticket was issued for dumping the load, i.e., refusing to submit to a weighing. However, MCLA § 257.724(f), by its terms, punishes “any driver or owner of any vehicle who knowingly fails to stop when requested or ordered to do so”. Both officers testified on cross-examination that there was no indication that defendant saw their signals or knew they were signalling him on the highway.1 They both *502maintained instead that the violation occurred after defendant had stopped of his own accord, when he refused to submit to a weighing.
The trial court commented that “I cannot see any difference between failing to actually stop a car. that is in progress or failing to stop unloading a car, whether he unloaded the truck so that a weighing could not be done or whether he had got in the truck and driven off”. However, it is clear that the legislature did see a difference since elsewhere in the same statute it speaks of the authority of the officers to order drivers to “stop and submit to a weighing”2 (Emphasis supplied.) The legislature could easily have used this same language in the penal clause of MCLA § 257.724(f), but it did not do so; the section punishes only those who knowingly fail to stop, saying nothing about submission to weighing after stopping. In view of this fact, and in view of the admonition of People v. Adamowski (1954), 340 Mich 422, 429, that this statute, being penal in nature, should be construed strictly in favor of defendant, we must give the word “stop” as used in this section its strict meaning of “stop the forward progress of the vehicle”.
Since the officers herein could not say that defendant knew they were signalling him on the highway, and the record reveals no evidence from which the trial court as trier of fact could properly find that the defendant knew he was ordered to stop and disregarded the order, he cannot be convicted of knowingly failing to stop under MCLA § 257.724(f).
Evidence presented of the actions of the driver while upon the highway is consistent with innocence.
While the contumacious conduct of the driver in unloading the truck to avoid weighing of the load *503may tend to set one against the driver, we cannot allow ourselves to disregard his rights in the matter. The element of hot pursuit such as would allow a public officer to proceed after the defendant onto private property is lacking here. The mere suspicion that the defendant’s truck was overloaded is no justification for entry upon private property even though the truck had just left the public highway. All the testimony in this case indicates the weigh-masters conceived the offense to have occurred on private property.
This case is a rare circumstance. There is no evidence that the defendant’s truck was overloaded, nor was he on trial for weight overload. Under the facts of this case, the alleged offense having occurred within a short distance of the truck’s terminal point, no clear evidence was available on the vital fact that defendant was ordered to stop and knowingly disregarded the order. The defiant acts of defendant occurred after he had stopped at his regular destination, and he dumped the load where it was supposed to be delivered.
Defendant’s acts of load weighing avoidance, if practiced under other circumstances, would undoubtedly constitute other criminal or civil violations. But on these facts, defendant cannot be punished for failure to stop under MCLA § 257.724(f) (Stat Ann 1965 Cum Supp § 9.2424[f]), as that statute is herein construed.
Reversed.
T. M. Burns, J., concurred.

 Testimony of Officer Robert Doctor:
“Q. Did you make any observation at the time the defendant’s truck passed you on the highway which indicated to you that he knew that you were signalling him to stop?
“A. I couldn’t say that he saw us.”
Testimony of Officer Paul Ericson:
“Q. Now, what observation did you make that would enable yon to state, if at all, that the defendant know that you were signal-ling him to stop?
“A. At the — at the time I signalled him, none. Until the time after he was stopped.”


MCLA § 257.724(a) (Stat Ann 1965 Cum Supp § 9.2424[a] ); MCLA § 257.724(f) (Stat Ann 1965 Cum Supp § 9.2424[f]).